

116 SRES 406 ATS: Recognizing that for 50 years, the Association of South East Asian Nations (ASEAN) and its ten members, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, the Philippines, Singapore, Thailand, and Vietnam, have worked with the United States toward stability, prosperity, and peace in Southeast Asia, and expressing the sense of the Senate that the United States will continue to remain a strong, reliable, and active partner in the ASEAN region.
U.S. Senate
2021-01-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 406IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Menendez (for himself, Mr. Risch, Mr. Markey, Mr. Gardner, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleJanuary 1, 2021 Considered, amended, and agreed to with an amended preambleRESOLUTIONRecognizing that for 50 years, the Association of South East Asian Nations (ASEAN) and its ten
			 members, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, the
			 Philippines, Singapore, Thailand, and Vietnam, have worked with the United
			 States toward stability, prosperity, and peace in Southeast Asia, and
			 expressing the sense of the Senate that the United States will continue to
 remain a strong, reliable, and active partner in the ASEAN region.Whereas the 10 members of the Association of South East Asian Nations (ASEAN) represent a variety of different cultures and beliefs;Whereas an estimated 7,000,000 United States citizens identify with an ethnicity represented in ASEAN;Whereas the United States and ASEAN have been cooperating to advance our mutual interests for 40 years, having first established dialogue relations on September 10, 1977, through the 1977 Joint Communique of the First ASEAN-United States Dialogue and the United States' accession to the Treaty of Amity and Cooperation in Southeast Asia (TAC) at the ASEAN Post Ministerial Conference Session in Thailand on July 22, 2009;Whereas the United States was the first non-ASEAN country to appoint an ambassador to ASEAN on April 29, 2008, and the first non-member to establish a permanent mission to ASEAN in 2010;Whereas cooperation between the United States Government and the governments and people of the ASEAN nations can help realize our common goals of a free, open, peaceful, and prosperous Indo-Pacific rooted in a rule-based order that promotes security, opportunity, and dignity to all peoples;Whereas the member states of ASEAN are all vibrant economies that have given rise to a flourishing middle class and collectively are predicted to become the world’s fourth-largest economy by 2050; Whereas, in 2019, ASEAN’s 10 members represented the sixth largest economy in the world and constitute the United States fourth-largest export market, with total United States exports to ASEAN countries reaching $116,200,000,000;Whereas ASEAN is the number one destination for United States investment in the Indo-Pacific, with $329,000,000,000 in cumulative foreign direct investment;Whereas ASEAN nations surround critical global sea lanes, with $5,300,000,000,000 of global trade and more than half of the world’s total shipped tonnage transiting through ASEAN waters each year;Whereas the ultimate goal of the ASEAN Economic Community (AEC) is to create one of the world’s largest single market economies and facilitate the free movement of goods, services, and professionals;Whereas the United States-ASEAN Single Window custom facilitation system expedites intra-ASEAN trade and enhances the ability of United States businesses to operate in the region;Whereas the United States-ASEAN Business Alliance for Competitive Small and Medium-Sized Enterprises (SMEs) has trained more than 4,600 small-to-medium size enterprises, with nearly half of the participants being women entrepreneurs;Whereas the Lower Mekong Initiative, established on July 23, 2009, promotes sustainable long-term economic development throughout mainland Southeast Asia and fosters regional cooperation, integration, and capacity building;Whereas the newly announced Japan-United States Mekong Power Partnership aims to promote a more sustainable energy sector and quality energy infrastructure development and demonstrates the shared commitment of the United States and other Indo-Pacific nations to strengthen ties with Mekong countries;Whereas, in 2018 and 2019, the United States announced several additional initiatives to enhance cooperation with ASEAN, including the United States-ASEAN Smart Cities Partnership, the ASEAN Policy Implementation Project, and the United States-ASEAN Innovation Circle; Whereas the United States is cooperating with ASEAN member states and providing emergency health assistance to enhance their resilience in the face of the COVID–19 pandemic, including through the recently announced United States-ASEAN Health Futures program that builds on the over $3,500,000,000 the United States has invested in global health collaboration with ASEAN nations over the last 20 years; Whereas the United States remains committed to working with ASEAN to improve the promotion and protection of human rights and fundamental dignity of the people of ASEAN countries, a key ingredient to maintaining stability, promoting economic growth, and advancing good governance;Whereas the United States opposes all actions and claims that infringe upon the freedom and lawful use of the sea, and has a national interest in ensuring freedom of navigation and overflight, open access to the Indo-Pacific region's maritime commons, and respect for international law in the South China Sea;Whereas the United States is deeply concerned about recent assertive and unsafe behavior by the People’s Republic of China in the South China Sea, and urges all claimants with competing territorial claims to seek peaceful resolution of disputes through collaborative diplomacy and, as necessary, international arbitration mechanisms consistent with international law;Whereas the United States supports the Philippines’ decision to use arbitration under the United Nations Convention on the Law of the Sea (UNCLOS), done at Montego Bay December 10, 1982, to peacefully and lawfully address competing claims;Whereas the United States supports development of a Code of Conduct (COC) that represents the interests of all parties and promotes peace and stability in the region, opposes efforts by any nation to use a COC as a vehicle to limit presence in or lawful use of the South China Sea, encourages claimants not to undertake new or unilateral attempts to change the status quo since the signing of the 2002 Declaration of Conduct, including reclamation activities or administrative measures or controls in disputed areas in the South China Sea, and encourages ASEAN countries to adopt a unified position in negotiating the COC;Whereas the ASEAN-United States Maritime Exercise (AUXM), which ran from September 2–6, 2019, and featured over 1,000 sailors from all 11 countries, built greater maritime security on the strength of ASEAN, strengthened navy-to-navy bonds, and exemplified our shared belief in a free and open Indo-Pacific; andWhereas natural disasters in the ASEAN region over the past four decades have resulted in major loss and damage, with a disproportionate impact on developing countries, and the United States will pursue initiatives that are consistent with sustainable long-term economic development, including the achievement of food security and poverty alleviation; improvement of conservation and sustainable management of forests, fish stocks, and oceanic resources; resilience to extreme weather events that are increasing in frequency and severity; and provision of sustainable livelihoods for local communities throughout the ASEAN region: Now, therefore, be itThat the Senate—(1)supports and affirms the full implementation of the Asia Reassurance Initiative Act (Public Law 115–409) with regard to elevating the United States relationship with ASEAN;(2)stands with the nations of ASEAN as they respond to COVID–19 and supports greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges;(3)expresses support for rescheduling the United States-ASEAN Special Summit at an appropriate time, and supports high-level United States participation in the annual ASEAN summit held each November;(4)reaffirms the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and supports the ASEAN Economic Community’s (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN’s poorest countries;(5)urges ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, Taiwan, and India;(6)recognizes the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region;(7)supports ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region;(8)urges all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of the People’s Republic of China—(A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force;(B) to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment;(C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones (EEZ) and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and(D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;(9)urges parties to refrain from unilateral actions that cause permanent physical damage to the marine environment, and supports the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(10)supports efforts by United States partners and allies in ASEAN—(A)to enhance maritime capability and maritime domain awareness;(B)to protect unhindered access to and use of international waterways in the Indo-Pacific region that are critical to ensuring the security and free flow of commerce;(C)to counter piracy;(D)to disrupt illicit maritime trafficking activities such as the trafficking of persons, goods, and drugs; and(E)to enhance the maritime capabilities of countries or regional organizations to respond to emerging threats to maritime security in the Indo-Pacific region;(11)urges ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration's 2016 ruling in favor of the Republic of the Philippines in the case against the People’s Republic of China's excessive maritime claims;(12)reaffirms the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons, and urges ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;(13)supports the Lower Mekong Initiative, which has led to significant progress in promoting sustainable long-term economic development in mainland Southeast Asia and fostering integrated sub-regional cooperation and capacity building;(14)urges ASEAN to build capacity for the promotion and protection of human rights by ASEAN member states, and the implementation of related priorities, programs, and activities;(15)urges ASEAN governments to engage directly with leaders of civil society and human rights, including advocates of religious freedom, victims of human rights abuses, and environmental groups, and to ensure these stakeholders have a voice in constructing public policy;(16)encourages the President of the United States to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression; (17)supports efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN–USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA–PAC);(18)supports the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation who will create and fill jobs, foster cross-border cooperation and partnerships, and rise to solve the regional and global challenges of the future; and(19)applauds the ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to North Korea’s nuclear and ballistic missile programs, and encourages all other ASEAN governments to do the same.